Citation Nr: 1509417	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for non-cancerous pituitary tumor, claimed as brain tumor.

2. Entitlement to an increased rating for glaucoma, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 1975.
		
These matters come before the Board of Veteran's Appeals (Board) from the June 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Los Angeles, California and the September 2012 rating decision of the VA, RO in Nashville, Tennessee. Both claims were subsequently transferred to the Phoenix, Arizona RO.

The Veteran testified before the undersigned Veterans Law Judge in March 2014, at in a Travel Board hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred he has a brain tumor related to service. (See March 2011 statement in support of claim). The claims folder reflects that the Veteran has a pituitary mass. (See June 2010 VA medical records). The claims file does not contain a medical opinion in regard to whether the Veteran's pituitary tumor, manifested in service or whether it is casually related to service.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his pituitary tumor. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has and is being treated for a pituitary tumor. Furthermore, the Veteran contends that his tumor may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's pituitary tumor, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a pituitary tumor.

The Veteran was provided a VA examination in regard to the Veteran's service connected glaucoma in March 2013. The Veteran has indicated that his vision has gotten worse. Based on the alleged worsening of the Veteran's glaucoma, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his pituitary tumor and glaucoma; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for non-cancerous pituitary tumor, claimed as brain tumor, to include, as a result of herbicide exposure. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current pituitary tumor is related to, or aggravated by, his military service, to include secondary to any of his service connected disabilities. Any opinion should include a complete rationale. The examiner should consider the entire claims.

3. After a medical opinion in regard to the Veteran's claim for entitlement to service connection for non-cancerous pituitary tumor, schedule the Veteran for a VA medical examination to determine the extent of the Veteran's eye condition. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported.

4. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




